 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Mansoor Ahmed
 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-cr-224
11                                 Plaintiff,             STIPULATION TO CONTINUE
                                                          SENTENCING HEARING; FINDINGS
12   v.                                                   AND ORDER
13   MANSOOR AHMED,                                       DATE: January 27, 2020
                                                          TIME: 9:00 a.m.
14                                 Defendant.             JUDGE: Hon. Lawrence J. O’Neil
15

16
                                                STIPULATION
17
             COMES NOW, Defendant, MANSOOR AHMED, by and through his attorney of record,
18

19 Monica L. Bermudez and The United States of America, by and through his counsel of record hereby

20 stipulate as follows:

21           1.      By previous order, this matter was set for sentencing on January 6, 2020.
22
             2.      By this stipulation, defendants now move to continue the sentencing hearing to
23
     January 27, 2020 at 9:00 a.m. before the Honorable Lawrence J. O’Neil. The government joins in
24
     this request.
25
             3.      The parties agree and stipulate, and request that the Court find the following:
26

27           a.      Mr. Ahmed is required to pay $57,000 in restitution. Mr. Ahmed wishes to pay the

28 restitution before he is sentenced. Mr. Ahmed has been unable to come up with the entirety of the
                                                    1
     restitution and requests until January 27, 2020 so he can attempt to meet this obligation.
 1
            b.      The government does not object to, and agrees with, the requested continuance.
 2

 3 IT IS SO STIPULATED.

 4 DATED: January 2, 2020

 5                                         /s/ Monica L. Bermudez
                                           MONICA L. BERMUDEZ
 6                                         Counsel for Defendant
                                           MANSOOR AHMED
 7

 8 DATED: January 2, 2020
                                           /s/ Vincente Tennerelli
 9                                         VINCENTE TENNERELLI
                                           Assistant United States Attorney
10

11

12

13
                                                   ORDER
14

15
            IT IS SO FOUND AND ORDERED this 2nd day of January, 2020. The time period of the
16
     date of this order to January 27, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§
17
     3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the
18
     Court at defendants’ request on the basis of the Court’s finding that the ends of justice served by
19
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
20

21

22 IT IS SO ORDERED.

23
        Dated:     January 2, 2020                          /s/ Lawrence J. O’Neill _____
24                                                 UNITED STATES CHIEF DISTRICT JUDGE

25

26

27

28
                                                        2
